Citation Nr: 1512868	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-00 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning September 4, 2009, was proper.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which proceeded from the Veteran's eligibility application at the VA Medical Center at Birmingham, Alabama.  
FINDING OF FACT

The Veteran's attributable gross household income for 2008, the calendar year preceding his pertinent application for treatment in the VA healthcare system as copay exempt, exceeded the means test income threshold for such benefit.  


CONCLUSION OF LAW

The criteria for copay exempt care were not met, and the change of the Veteran's means test eligibility category from exempt to required and possible copay billing beginning September 4, 2009, was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was notified in March 2010, prior to the adverse determination, of the alleged income discrepancy in this case based on income obtained from the Internal Revenue Service (IRS) via the Income Verification Match (IVM) process and the proposal to change his copay status.  The Veteran was afforded an opportunity to correct and verify the income reported for the relevant year, and provided forms on which to verify income and exclusions for that year.  He was also advised of the criteria by which eligibility for cost-free VA care is determined, including the relevant income thresholds.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  No hearing was requested.

The medical appeals file is before the Board, along with the paper claims file; he has no appointed representative for the medical appeal.  There are no documents in VA's paperless claims processing systems.  All pertinent evidence concerning income and allowable exclusions is associated with the medical appeals file.  The Veteran was repeatedly advised of the allowable exclusions from his household income, but he did not provide evidence of any such exclusions.  VA's duty to assist in developing facts and evidence in conjunction with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In sum, VA provided adequate notice and assistance, and no remand or further development is necessary for the claim.    

II. Analysis

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3); 38 C.F.R. § 3.29.  

On September 4, 2009, the Veteran submitted a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, making him eligible for cost-free VA healthcare.  Thereafter, information obtained from the IRS via the IVM process indicated that his gross household income for 2008 exceeded the applicable income thresholds.  VA notified the Veteran of the discrepancies.

The Veteran's attributable income in 2008 (the prior calendar year) must be used to determine the appropriate copay status as of his September 4, 2009, application.  38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4).  

The Veteran has no service-connected disabilities and one dependent, his spouse.  For 2008, the applicable VA National Means Test threshold was $35,284; and the VA Geographic Means Test threshold for his residency location was $37,850.

In July 2010, the Veteran returned the form accompanying notice letter that listed the household income discrepancies for 2008 as obtained through the IVM process.  He indicated that he agreed with the gross incomes listed for himself and his spouse, but that he was providing evidence of allowable deductible expenses.  The Veteran attached statements of his understanding of the "net income" of himself and his wife after these "cost-of-living expenses" and taxes, showing an income of under $1,000 each.  He also provided copies of a "cost of living comparison calculator" based on his income and his wife's income, which lists the general prices of various expenses (including some medical expenses) in the Birmingham, Alabama, metropolitan area, where they resided in 2008.  The Veteran did not provide any documentation of actual expenses incurred or paid for 2008.  

In general, all payments of any kind from any source will be counted as income in the 12-month annualization period in which they were received, unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f); 38 C.F.R. §§ 3.271(a), 17.47(d)(4).  For example, unreimbursed medical expenses that are paid within the year at issue are excludable if they are more than 5 percent of the maximum annual pension rate (MAPR); or $490 based on the MAPR for 2008.  38 C.F.R. § 3.272(g).  

VA contacted the Veteran in November 2010 and explained that gross household income must be used to determine his attributable income for copay purposes, and general household expenses are not deductible, although out-of-pocket medical expenses may be deductible.  The Veteran indicated that he believed his net income should be used.  VA advised the Veteran to submit additional documentation.  

In his January 2011 substantive appeal (VA Form 9), the Veteran continued to argue that his unspecified expenses should reduce his income, but he did not provide any additional documentation.  

There is no documentation that the Veteran or his wife actually incurred the medical expenses referenced on the generic cost-of-living calculators.  Moreover, the total cost of the medical expenses listed on these calculators would be approximately $750 (rounding up: $139 for medicine, $90 for optometrist, $80 for doctor visit, $66 for dentist visit; all listed for the Veteran and his wife).  Even if these full amounts were excluded (which would not be proper), the Veteran's household income for 2008 would still be still over the national and geographic Means Test thresholds.  

Accordingly, the Veteran is not eligible for treatment in VA's healthcare system under the copay exempt category for the period beginning September 4, 2009.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107.  


ORDER

The change of the Veteran's means test eligibility category from exempt to required and possible copay billing for VA health care received for the period beginning September 4, 2009, was proper, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


